MARVIN, District Judge.
This ship, laden with cotton, from New Orleans bound to Trieste, was lost on Keysal Bank. The mate with four men, at the request of the master, crossed the gulf in an open boat, and brought information of the ship’s condition to the wreckers in this port. Eight wrecking vessels,within a few days proceeded to the wreck, and saved the ship’s materials and nine hundred and seventy bales of cotton. The ship’s materials and two hundred and seventy three bales of the cotton have been sold; the residue of the cargo and materials saved is 835,-364.37. These services were mostly rendered in bad weather, and under circumstances of some exposure and risk to the salving vessels; and, in my judgment, thirty six per cent, on the value is a reasonable salvage except as to the Relámpago, which vessel ought to be allowed forty-five per cent, on the amount saved by her.
The services of the mate and the four men in crossing the gulf in an open boat to procure assistance were extraordinary and beyond the line of their duty, and entitle them to compensation. One hundred difflars to the mate and fifty to each of the men is a reasonable compensation.